United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
DISTRIBUTION DEPOT SAN JOAQUIN,
Tracy, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2297
Issued: August 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 15, 2009 appellant filed a timely appeal from a June 29, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective May 16, 2003 on the grounds that she had no residuals of her
accepted employment injuries; and (2) whether appellant established that she continued to be
disabled from her accepted conditions after May 16, 2003 when her compensation benefits were
terminated.
On appeal, appellant’s attorney contends that the impartial medical evaluation was
insufficient to carry the weight of the medical opinion.

FACTUAL HISTORY
On October 25, 2000 appellant, then a 44-year-old packer, twisted her back and fell while
moving cartons with a hand truck. She stopped work that day and returned to limited duty on
October 30, 2000.1 The Office accepted that appellant sustained a lumbar strain right elbow
strain, bilateral knee strain, bilateral osteochondral fracture of the lateral femoral condyle and
chondromalacia. Appellant stopped work on October 26, 2001 and did not return. She
underwent surgeries in November 2001 and March 2002, performed by Dr. Steven S. Isono, a
Board-certified orthopedic surgeon, whose treatment reports advised that appellant was totally
disabled due to severe degenerative joint disease of both knees and lumbar radiculopathy.2
On October 3, 2002 the Office referred appellant to Dr. Jerrold M. Sherman, a Boardcertified orthopedic surgeon, for a second opinion evaluation. In a November 22, 2002 report,
Dr. Sherman reviewed the history of injury, the statement of accepted facts and appellant’s
medical treatment records. On examination, appellant complained of bilateral knee, right elbow
and low back pain. Dr. Sherman diagnosed right elbow contusion, resolved, without neurologic
or mechanical deficit; lumbosacral sprain, without neurologic or mechanical deficit and status
post arthroscopic surgery of both knees with chondromalacia patella. He advised that any
continuing disability was due to chondromalacia which was nonindustrial and preexisted the
employment injury. Dr. Sherman noted that appellant had no need for further surgery and took
over-the-counter medication for knee pain. He concluded that she could perform modified work
under physical restrictions that he provided.
The Office found a conflict in medical opinion between Dr. Isono and Dr. Sherman
regarding appellant’s accepted conditions, residuals of her accepted injuries and her capacity for
work. On February 6, 2003 it referred her to Dr. Clarence A. Boyd, Jr., a Board-certified
orthopedic surgeon, for an impartial medical evaluation.
In a March 14, 2003 report, Dr. Boyd reviewed the history of injury and medical
treatment, including diagnostic testing. He noted appellant’s complaint of back, elbow and knee
pain. Dr. Boyd noted that several medical reports of record stated that appellant had given a
history of the cart falling on her but she did not provide such history to him. On examination,
appellant was 5 feet 6 inches tall and weighed 209 pounds. She walked without a limp but used
a cane. There was tenderness over the midline of the lumbosacral spine with full active
lumbosacral range of motion and complaints of pain. Neurologic examination of the lower
extremities revealed intact pinprick sensation, and normal motor and reflex examinations.
Straight leg raising was negative in the sitting position at 90 degrees bilaterally and was also
negative in the supine position but limited at 75 degrees bilaterally by hamstring tightness. The
sciatic stretch tests were negative bilaterally. Examination of the left knee revealed well-healed
and nontender arthroscopic arthrotomy scars anteriorly with no evidence of joint effusion or
increased skin warmth. The medial and lateral collateral ligaments were intact at full extension
1

Appellant had a second claim accepted for left shoulder and neck sprains. On July 26, 1999 she was granted a
schedule award for a 14 percent permanent impairment of the left arm.
2

An August 21, 2002 magnetic resonance imaging (MRI) scan of the lumbar spine showed a disc bulge at L4-5
with desiccation and Grade 1 anterolisthesis.

2

and at 30 degrees of flexion. Lachman’s and McMurray’s tests were negative. Palpation of the
left knee revealed no patellar crepitus and complaints of tenderness over the lateral joint line and
full range of motion. Examination of the right knee revealed no joint effusion and there was no
evidence of increased skin warmth. Well-healed and nontender arthroscopic arthrotomy scars
were noted anteriorly. There was slight patellar crepitus, and palpation revealed lateral joint line
tenderness and evidence of a popliteal cyst. The medial and lateral collateral ligaments were
intact at full extension and at 30 degrees of flexion, and the anterior and posterior cruciate
ligaments were intact. McMurray’s tests were negative and active range of motion was full at 0
to 120 degrees with no atrophy of either thigh.
Dr. Boyd diagnosed contusion and strain of the lumbar spine caused by the October 17,
2000 employment injury. He advised that, although the statement of accepted facts included
diagnoses regarding both knees and right elbow, appellant did not give a history consistent with
injury occurring at those joints and there was no mention of such injuries at the time of her initial
medical treatment. As to her knees, Dr. Boyd stated that her description of injury was not
consistent with an injury occurring to either knee or with any aggravation or acceleration of her
preexisting degenerative disease of the knees, a condition that was not industrial. He stated that
appellant could not climb but could sit, walk and stand, had received maximal treatment for the
chondromalacia patella and degenerative joint disease, and no further therapy was indicated
because she had full active range of motion of both knees with no evidence of contracture or
muscle atrophy. Dr. Boyd disagreed with Dr. Isono’s recommendation for possible total knee
replacements because appellant did not have end-stage chronic or advanced degenerative joint
disease of the knees. He recommended oral anti-inflammatory medication.
As to appellant’s lumbar spine, Dr. Boyd advised that there were no objective factors of
permanent impairment, noting that there were no bony or muscular abnormalities and full range
of motion on physical examination. Neurologic evaluation of her lower extremities was normal
with only subjective residuals. Dr. Boyd concluded that further treatment was not indicated for
the lumbar spine injury and there was no medical indication for a discogram. Regarding
appellant’s right elbow, he advised that physical examination demonstrated no disability of any
sort. Dr. Boyd concluded that, based on her lumbar strain and contusion, she could have
performed modified duty within one week of the October 17, 2000 injury and could have
resumed her regular, unrestricted duties eight weeks later. He advised that appellant could work
eight hours a day and could perform her regular duties from the standpoint of her lumbar spine
with no restrictions on sitting but because of her degenerative knee condition, she could not
repetitively climb or use stairs and had a 35-pound lifting restriction.
By letter dated April 4, 2003, the Office proposed to terminate appellant’s compensation
benefits on the grounds that Dr. Boyd, who served as an impartial medical referee, found that her
work injury had resolved.
On April 14, 2003 appellant retired on disability. On April 22, 2003 she stated that the
hand truck and supplies fell on her at the time of injury and disagreed with Dr. Boyd’s
conclusion that her knee condition was not work related. Appellant argued that the bulging disc
found on diagnostic testing was employment related. She submitted a statement from a
coworker, who advised that she witnessed appellant fall on October 17, 2000 and the hand truck
and supplies fell over her.

3

In an April 18, 2003 report, Dr. Isono stated his disagreement with Dr. Boyd regarding
whether appellant’s knee condition was employment related. He noted that the type pathology
present was consistent with an acute injury as opposed to a degenerative-type process. Dr. Isono
advised that appellant continued to have symptomatology regarding her knees, was restricted to
semi-sedentary work due to her knee condition and could need knee replacement surgery in the
future. On April 24, 2003 Dr. Park noted his disagreement with Dr. Boyd’s opinion. He stated
that appellant had significant disability relating to her low back that precluded her from returning
to work that involved lifting, bending or repetitive activities that she could work a maximum of
four hours a day, could not lift greater than 10 pounds and could sit only 40 minutes at a time.
In a May 16, 2003 decision, the Office terminated appellant’s compensation as of
May 18, 2003.3 It found that the weight of medical opinion was represented by Dr. Boyd.4
On June 6, 2003 appellant requested a hearing. On April 29, 2003 Dr. Michael K. Park, a
Board-certified physiatrist, advised that he discussed appellant’s condition with her that day. On
January 23, 2004 he stated his recommendation for a discogram. In reports from May 22, 2003
to January 23, 2004, Dr. Isono reiterated his findings and conclusions that appellant had
persistent bilateral knee pain and effusion and persistent lumbar spine problems. He diagnosed
bilateral degenerative joint disease of the knees and that she was totally disabled. Dr. Isono
advised that appellant would need bilateral total knee replacement surgery.
At the March 4, 2004 hearing, appellant testified that on October 17, 2000 she fell onto a
concrete floor when her foot was trapped under a hand truck, which fell across her body. She
stated she had pain in her knees, elbow, hand and back and worked light duty for seven or eight
months until her knee condition became so bad that she could not work. Appellant described her
medical care and how the injury affected her activities of daily living. In an October 3, 2003
report, Dr. Donald K. Matthews, a Board-certified orthopedic surgeon, noted the history that
appellant was injured at work when a hand truck with supplies fell on her and her current
complaint of back and leg pain. Appellant had difficulty ambulating, utilized a cane and walked
with an antalgic gait secondary to bilateral lower extremity weakness. Physical findings
including tenderness to palpation at the L4-5 level with no spasm. Motor strength was weak on
the right. Dr. Matthews diagnosed L4-5 spondylolisthesis with instability and chronic back pain,
noting that it was difficult to assess a radicular component as she had bilateral knee problems,
right greater than left.
In a May 13, 2004 decision, an Office hearing representative affirmed the May 16, 2003
decision, finding that the weight of medical opinion was presented by Dr. Boyd.
On August 5, 2004 appellant, through her attorney, requested reconsideration, contending
that Dr. Boyd’s report was not sufficient to carry the weight of the medical evidence, especially
3

On April 30, 2003 appellant submitted a schedule award claim.

4

The decision also purported to deny appellant’s claim for a schedule award. It is error for the Office to combine
the issue of impairment under a schedule award with the issue of disability in a termination decision. The Office
may not summarily deny a claim for a schedule award on the basis that an employee has no residual disability for
work. See R.L., 61 ECAB ____ (Docket No. 09-1948, issued June 29, 2010).

4

since he did not consider appellant’s knee condition to be employment related. An August 27,
2004 electrophysiologic study (EMG/NCS) of appellant’s upper and lower extremities was
interpreted as abnormal, demonstrating evidence of moderate carpal tunnel syndrome on the
right, mild axonal sensorimotor peripheral neuropathy, and acute right L5 radiculopathy.
On November 4, 2004 the Office denied appellant’s reconsideration request. Appellant
appealed to the Board. In a June 9, 2005 order, the Board remanded the case to the Office for
reconstruction of the case record.5
By letter dated September 28, 2006, appellant’s attorney noted that he was forwarding an
August 24, 2006 report from Dr. Mark J. Reiner, an osteopath.6
On March 24, 2008 the Office issued a merit decision, affirming the termination of
appellant’s compensation.
Appellant, through her attorney, filed an appeal with the Board. On February 20, 2009
appellant withdrew the appeal to request reconsideration before the Office. In an April 9, 2009
order, the Board dismissed the appeal.7
On reconsideration, appellant submitted a February 5, 2009 report from Dr. Reiner who
reported that he first examined appellant on July 25, 2006. Dr. Reiner discussed treatment from
the date he had last saw appellant on January 22, 2009. He noted her complaints of cervical,
thoracic and lumbar spine pain, and pain in the arms, legs and knees and his review of some
medical records, including Dr. Boyd’s March 14, 2003 report. Regarding the lumbar spine,
Dr. Reiner reported that lumbar MRI scans in June and October 2006 demonstrated a bulging
disc at L4-5 and Grade 1 spondylolisthesis and an August 2006 lower extremity EMG/NCS
demonstrated S1 radiculopathy bilaterally. Examination findings included restricted lumbar
range of motion with spasm and tenderness present. Dr. Reiner reported that appellant had
surgery for a right carpal tunnel decompression on September 12, 2007. Examination of the
right elbow demonstrated tenderness, paresthesias along the ulnar distribution, and positive
Tinel’s and Phalen’s signs and a December 2007 upper extremity EMG/NCS demonstrated
progressive ulnar neuropathy at the elbow. Dr. Reiner diagnosed cervical strain and sprain,
bulging lumbar disc at L4-5 with Grade 1 spondylolisthesis, lumbar radiculopathy, arthritis to the
knees, status post carpal tunnel decompression of the right wrist, ulnar neuropathy of the right
elbow and left wrist carpal tunnel syndrome. He advised that appellant was unable to work due
to her chronic and permanent orthopedic problems and concluded that, based on his review of the
records and his treatment, appellant sustained a permanent injury to the lumbosacral spine related
to the work accident. Regarding the right elbow, Dr. Reiner stated that she contused it, but that
there were no neurologic problems to the elbow or hands.8

5

Docket No. 05-992 (issued June 9, 2005).

6

Dr. Reiner’s August 24, 2006 report is not found in the case record.

7

Docket No. 08-1881 (issued April 9, 2009).

8

The specific reports of the MRI scan and EMG/NCS studies are not contained in the case record.

5

In a June 29, 2009 decision, the Office denied modification of the prior decisions, finding
that Dr. Reiner’s report was insufficient to overcome the weight of the impartial referee
physician, Dr. Boyd.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.9
The Office’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.10
Section 8123(a) of the Federal Employees’ Compensation Act11 provides that, if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician who shall make an
examination.12 When the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based on
a proper factual background, must be given special weight.13
The Office procedure manual provides as follows:
“When the DMA [district medical adviser], second opinion specialist or referee
physician renders a medical opinion based on a SOAF [statement of accepted
facts] which is incomplete or inaccurate or does not use the SOAF as the
framework in forming his or her opinion, the probative value of the opinion is
seriously diminished or negated altogether.”14
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for a lumbar strain, right elbow strain, bilateral
knee strains, fractures of the lateral femoral condyles and chondromalacia. Appellant underwent
surgery in November 2001 and March 2002. Her attending physician, Dr. Isono, advised that
she was totally disabled due to residuals of her accepted conditions. The Office referred
appellant to Dr. Sherman, who noted that appellant’s accepted conditions did not cause total
disability. Rather, Dr. Sherman found that she could perform modified duty subject to physical

9

Jaja K. Asaramo, 55 ECAB 200 (2004).

10

Id.

11

5 U.S.C. §§ 8101-8193.

12

Id. at § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

13

Manuel Gill, 52 ECAB 282 (2001).

14

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(October 1990).

6

limitations. The Office found a conflict in medical opinion and referred appellant to Dr. Boyd,
Board-certified in orthopedic surgery, for an impartial medical examination.15
The Board finds that Dr. Boyd’s report is not sufficient to terminate appellant’s
compensation benefits. Where there exists a conflict in medical opinion and the case is referred
to an impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, is entitled
to special weight.16 In this case, however, the Board finds that Dr. Boyd’s opinion is of
diminished probative value. To assure that the report of a medical specialist is based upon a
proper factual background, the Office provides information to the physician through the
preparation of a statement of accepted facts.17 The Office provided Dr. Boyd with a statement of
accepted facts that indicated that it had accepted that appellant sustained bilateral knee strains,
bilateral osteochondral fractures and bilateral chondromalacia.
Dr. Boyd noted in his report that the description of injury was not consistent with an
injury occurring to either knee and was not consistent with aggravation or acceleration of her
preexisting degenerative disease of the knees and that appellant’s disability was nonindustrial.
He noted diagnoses of chondromalacia patella and degenerative joint disease of the knees and
provided physical findings regarding the knees. Dr. Boyd concluded that appellant’s physical
activity was limited due to the degenerative joint disease of the knees. Office procedures provide
that, when a referee examiner does not use the statement of accepted facts as the framework in
forming his or her report, the probative value of the opinion is seriously diminished or negated
altogether.18 Dr. Boyd did not recognize the accepted knee conditions and disputed that they
were employment related. His opinion is outside the framework of the statement of accepted
facts and of reduced probative value. It renders Dr. Boyd’s report insufficient to meet the
Office’s burden of proof.19 The termination decision will be reversed.20
CONCLUSION
The Board finds that the Office failed to meet its burden of proof to terminate appellant’s
compensation benefits.

15

Supra note 9.

16

Glen E. Shriner, 53 ECAB 165 (2001).

17

Helen Casillas, 46 ECAB 1044 (1995).

18

Federal (FECA) Procedure Manual, supra note 11.

19

Willa M. Frazier, 55 ECAB 379 (2004).

20

Based on this determination, the second issue is rendered moot.

7

ORDER
IT IS HEREBY ORDERED THAT the June 29, 2009 decision of the Office of
Workers’ Compensation Programs be reversed.
Issued: August 24, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

